Citation Nr: 0503812	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  94-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a respiratory 
disability, to include a pulmonary granuloma or a lung 
nodule, claimed as due to herbicide (Agent Orange) exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as due to herbicide (Agent Orange) exposure.

6.  Entitlement to service connection for a right leg 
disability, claimed as due to herbicide (Agent Orange) 
exposure.

7.  Entitlement to service connection for sinusitis, claimed 
as due to herbicide (Agent Orange) exposure.

8.  Entitlement to service connection for tinea corporis, 
claimed as body rash due to herbicide (Agent Orange) 
exposure.

9.  Entitlement to service connection for a prostate 
disability, claimed as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's attempt to 
re-open a claim of entitlement to service connection for a 
right eye disability that had been denied previously in an 
April 1969 rating decision.  

This case also comes before the Board on appeal from a March 
1996 rating decision by the VA RO, which denied the veteran's 
claim of entitlement to service connection for headaches.  

The veteran also filed an appeal to the Board from a July 
1997 rating decision by the VA RO, which denied the veteran's 
claims of entitlement to service connection for PTSD; a 
respiratory disability, to include a pulmonary granuloma or a 
lung nodule, claimed as due to herbicide exposure; a right 
leg disability, claimed as due to herbicide exposure; 
sinusitis, claimed as due to herbicide exposure; tinea 
corporis, claimed as body rash due to herbicide exposure; and 
a prostate disability, claimed as due to herbicide exposure, 
and denied the veteran's attempt to re-open a claim of 
entitlement to service connection for hypertension, claimed 
as due to herbicide exposure that had been denied previously 
in a June 1994 rating decision.

The veteran appeared at a hearing held at the RO on December 
12, 1996.  A transcript of that hearing has been associated 
with the record on appeal.

The veteran has raised a claim for loss of sight in April 
1998 and April 1999.  It is unclear whether that issue 
differs from his claim regarding service connection for a 
right eye disability.  The issue of entitlement to service 
connection for loss of sight is referred to the RO for 
appropriate development.


REMAND

This case is not ready for appellate review.  The veteran has 
not been accorded due process in the consideration of his 
claims.  VA has a duty to assist claimants in the development 
of facts pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. § 
3.159(b) (2004).  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations.  With regard to the issues of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a right eye disability and entitlement 
to service connection for headaches, the RO has failed to 
take any action on the veteran's claims since issuing a 
Supplemental Statement of the Case (SSOC) in July 1997, prior 
to the enactment of the VCAA.  Regarding the veteran's 
remaining claims, although the RO attempted to comply with 
the VCAA notice requirements in a July 2, 2001 letter, as the 
veteran's representative correctly points out in its January 
2005 brief, that letter failed to notify the veteran of the 
information and evidence that VA will seek to provide and of 
the information and evidence that the claimant is expected to 
provide.  It also failed to ask the veteran to provide any 
evidence in his possession that pertains to his claims.  
Further, the Board notes that the January 2002 SSOC 
incorrectly provided the veteran with the pre-VCAA duty to 
assist regulations.

Additional evidence has been obtained since the issuance of 
the last SSOC in July 1997 regarding the issues of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a right eye disability and 
entitlement to service connection for headaches and since the 
issuance of the last SSOC in January 2002 regarding the 
remaining issues.  To the extent that the evidence was 
received at the Board, the evidence has not been reviewed by 
the RO.  Any pertinent evidence submitted by the veteran must 
be referred to the agency of original jurisdiction for review 
and for preparation of a Supplemental Statement of the Case 
(SSOC) unless the veteran waives this procedural right in 
writing.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 7104(a) (West 2002) ("All questions in a matter which . . 
. is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary."); see also 
VAOPGCPREC 1-03 (holding that the Board may adjudicate claims 
where new evidence has been obtained if the appellant waives 
initial consideration of the new evidence by the agency of 
original jurisdiction); 38 C.F.R. § 20.1304(a) (2004).  No 
such waiver has been received.  Further, the RO received 
additional evidence prior to the transfer of the case to the 
Board but failed to issue an SSOC with regard to this 
evidence.  An SSOC will be furnished to the veteran and his 
or her representative if additional pertinent evidence is 
received that has not been considered in the Statement of the 
Case or a prior SSOC.  See 38 C.F.R. § 19.31(b) (2004).  When 
evidence is receive prior to the transfer of a case to the 
Board an SSOC must be furnished to the veteran, and his or 
her representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a) (2004).  
Therefore, on remand, the RO must review the additional 
evidence, received both at the Board and at the RO, and 
prepare an SSOC.

The record indicates that the veteran has received 
psychiatric treatment at VA's Ponce Vet Center.  Records from 
that facility appear to be incomplete.  Also, VA medical 
records for treatment of the veteran have not been obtained 
since May 2002.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  The above-mentioned records as well as 
current records of VA treatment of the veteran should be 
obtained.

Additionally, the record shows that the veteran has filed a 
claim for disability benefits with the Social Security 
Administration (SSA).  All records considered by that agency 
in deciding the veteran's claim, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2004).

Regarding the veteran's claim of entitlement to service 
connection for PTSD, VA is required to provide a medical 
examination when such a decision is necessary to make a 
decision on a claim.  An examination is deemed "necessary" 
if the evidence of record includes competent evidence that 
the claimant has a current disability and that the disability 
may be associated with the claimant's military service, or 
with a service-connected disability, but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
38 C.F.R. § 3.159(c)(4) (2004).  

The veteran's has alleged that he saw a fellow soldier 
injured while in Vietnam  (see his statement of June 1997).  
He reported that the event occurred 3 weeks after he arrived 
in Vietnam.  In a September 1996 statement, V. R. S. (Mr. R. 
S.) stated that he was wounded in combat in Vietnam and that 
the veteran was with him at that time.  VA and private 
medical records show treatment of the veteran for PTSD as a 
result of seeing a fellow soldier injured.  Prior VA PTSD 
examinations have resulted in diagnoses other than PTSD but 
have failed to adequately address records showing that 
diagnosis.  The veteran should undergo a VA PTSD examination 
to determine whether he has PTSD that is related to his 
military service.

Further, no attempt has been made to verify the veteran's 
alleged stressor, including verifying, if possible, whether 
Mr. R. S. and the veteran served together and whether Mr. R. 
S. was wounded in service.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding each of the veteran's claims.  
This includes notifying the veteran 
specifically (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to the claim.

2.  Obtain VA records of treatment of the 
veteran from May 2002 to the present.  
Request all records maintained, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

3.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.

4.  Contact the appropriate agency to 
verify the veteran's alleged stressor 
described in his June 1997 statement and 
in the September 1996 statement of 
V. R. S.  If additional information is 
required from the veteran, he should be 
asked to provide whatever specifics are 
needed.  All responses should be 
associated with the veteran's claims 
folder.

5.  Obtain VA records of treatment of the 
veteran at the Ponce Vet Center from 1996 
to the present.  Requested all records, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

6.  Obtain the names and addresses of all 
private medical care providers who 
treated the veteran for a psychiatric 
disorder since 1996.  After securing any 
necessary releases, obtain these records.

7.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  In any 
event, specifically render a finding as 
to whether the veteran "engaged in 
combat with the enemy."

Specify what stressor or stressors in 
service are established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record and consider the decision of the 
United States Court of Appeals for 
Veterans Claims in Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
supporting evidence need only imply that 
the veteran was personally exposed to the 
stressor).

8.  Specify such stressor(s) for the 
record and then schedule the veteran for 
a VA initial PTSD examination to 
determine whether the veteran has PTSD or 
any other psychiatric disorder based on 
such stressor(s).  An examiner who has 
not evaluated the veteran previously and 
who is fluent in both Spanish and English 
should conduct the examination.  The 
examiner should note in the examination 
report that he/she is fluent in both 
Spanish and English.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.

The claims folder, including the reports 
of VA outpatient treatment showing 
treatment of the veteran for PTSD and the 
reports of VA examinations of the veteran 
in June 1997, December 2000, and August 
2001, should be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the appellant has PTSD 
or any other psychiatric disorder that is 
based upon specified in-service 
stressors.  A complete rationale should 
be provided for any opinion or 
conclusion.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

When it is not possible to separate the 
effects of a service-connected condition 
from those of a non-service-connected 
condition, all such signs and symptoms 
must be attributed to the service-
connected condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see 
also 38 C.F.R. § 3.102 (2004).

9.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the VCAA and the 
implementing regulations, and should 
include a discussion of the application 
of those laws and regulations to the 
evidence, including all evidence received 
after the after the last SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




